Citation Nr: 0303625	
Decision Date: 03/04/03    Archive Date: 03/18/03	

DOCKET NO.  00-17 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
August 1977, including duty in the Republic of Vietnam from 
January 1968 to September 1969 and from October 1971 to 
April 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) on the 
basis that the record did not evidence of a diagnosis of PTSD 
or of a stressor for PTSD.  In his substantive appeal the 
veteran requested a hearing at the RO before a decision 
review officer.  He later withdrew the request but appeared 
at an informal conference before a decision review officer in 
April 2001.  No transcript of that proceeding was prepared.  


FINDINGS OF FACT

1.  The veteran's period of duty in Vietnam included combat 
with the enemy.  

2.  The record does not contain satisfactory evidence, 
consistent with the circumstances, conditions, or hardships 
of his military service, that stressors for PTSD occurred 
during the veteran's periods of duty in Vietnam.  

3.  The veteran's post service psychiatric disorder, 
diagnosed as PTSD, is not shown to be the result of stressor 
events that occurred during active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA have been enacted.  
The VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of service connection for PTSD were explained in 
the statement of the case and in subsequent supplemental 
statements of the case.  Further, in a December 1998 
development letter, the RO summarized in detail the specific 
information needed to support a claim for service connection 
for PTSD, particularly the documentation of stressors.  
Enclosed with the letter were three copies of the form 
required to authorize the release of private medical records 
to the VA.  The veteran completed and returned several such 
authorizations and private medical records were obtained from 
the Trousdale Medical Center and from a Dr. Reed.  The 
success of the effort to obtain these records makes it clear 
that the veteran had actual knowledge of the allocation of 
responsibility between himself, as claimant, and the VA.  In 
the March 2003 supplemental statement of the case, the RO set 
forth the text of the VCAA and allowed the veteran a period 
of time for submission of any additional evidence deemed 
necessary to support the claim.  In the aggregate, these 
documents are sufficient to put the veteran on notice of the 
requirements of the law, the evidence needed to support his 
claim, the information he must supply to permit VA assistance 
in developing his claim, and the evidence to be procured by 
the VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible pursuant to the 
VCAA's expanded duty to assist, subject to the limitations 
imposed by the veteran.  All known VA outpatient treatment 
records have been obtained.  The veteran has undergone a VA 
examination to ascertain his current psychiatric diagnosis.  
The veteran's service medical records and service personnel 
records have been obtained, and an attempt to document the 
specific PTSD stressors claimed by the veteran has been made 
to the USASCRUR.  

The material received from the USASCRUR is limited to 1968, 
notwithstanding that the veteran's first tour of duty 
extended into 1969 and that he had a second tour that spanned 
parts of 1971 and 1972.  The USASCRUR's report appears to be 
limited to 1968 because the information provided by the 
veteran is insufficient to permit any further searches for 
additional periods of time or for events involving specific 
places or individuals.  The RO arguably should have relayed 
the USASCRUR's admonition that further information was needed 
to the veteran, but the Board finds that the RO's failure to 
do so is justifiable in view of the veteran's 
unresponsiveness to earlier requests.  The original 
October 1998 development letter had indicated the need for 
specific information yet none was forthcoming.  The need for 
precision as to the details of the stressor events claimed 
was reiterated to the veteran at the informal conference, and 
although his second stressor summary was better than the 
first one, it was not adequate to permit a search covering 
the entire period of his Vietnam duty.  

The Board is unable to request searches for additional 
stressor verification without the active cooperation of the 
veteran and is under no obligation to do so.  The VCAA sets 
forth reciprocal obligations of both the claimant and VA, and 
it is well established that the VA duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  The VA "duty" is just what it states, a duty to 
assist, not a duty to prove a claim with the claimant only in 
a passive role.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration 1 Vet. App. 406 (1991); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  In the 
absence of further information from the veteran, the Board is 
unable to undertake further evidentiary development to 
document PTSD stressors.  See Fossie v. West, 12 Vet. App. 1, 
6-7 (1998) (holding that no duty to assist exists where a 
veteran's statements concerning inservice stressors are too 
vague to attempt verification).  

Furthermore, VA is not required under the VCAA to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  In the present case, the outcome of the appeal turns 
on the question of the adequacy of a stressor for PTSD.  
Therefore, although the veteran has reported that he has been 
seen since service at the Wilson County Mental Health Center 
from the 1980s and from an as yet unidentified (to VA) 
hospital in South Bend, Indiana, from 1976 or 1977, there is 
no reasonable possibility that obtaining records from these 
facilities would serve to substantiate the veteran's claim.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual Background - Military Service

The veteran's separation record, DD Form 214, shows that his 
military occupational specialty was 13B40, field artillery 
crewman.  He received a number of decorations for service in 
Vietnam, none of which were based on combat participation.  
According to his service department personnel records the 
veteran was assigned to Battery B, 2d Battalion (Bn) 40th 
Artillery (Art), 199th Infantry Brigade on January 20, 1968.  
He was assigned to Battery D of the same brigade on 
September 25, 1968, and remained with that unit until 
September 18, 1969.  On October 11, 1971, he was assigned to 
Battery C, 2nd Battalion, 94th Artillery, and remained with 
that unit for the remainder of his tour in Vietnam.  

The veteran's service medical records contain no reference to 
complaints or findings of psychiatric abnormality.  No report 
of examination for separation from service is of record.  

In response to a request from the RO for information 
concerning the circumstances of the veteran's military 
service, the U. S. Armed Services Center for Research of Unit 
Records (USASCRUR) furnished Daily Staff Journals submitted 
by the 199th Infantry Brigade, the higher headquarters for 
the 2nd Battalion, 40th Artillery dated on January 9, 1968.  
According to the USASCRUR cover letter, these journals 
documented that elements of the reporting unit participated 
in combat activities and that there were casualties and 
bunkers destroyed as the result of the attack.  No names or 
unit designations to the company level were provided.  The 
journals contain hour-by-hour chronicle of the unit's 
operations, including destruction of bunkers, tunnels and 
trenches and seizure of supplies.  Two enemy were killed in 
action at 12:45 PM, one American serviceman received a hand 
injury.  At one point the enemy force was estimated at 140.  

Also received was a 1968 history submitted by the 199th Light 
Infantry Brigade.  The USASCRUR cover letter indicated that 
the mission, location and significant combat activities of 
the unit were reported therein and that the history indicated 
that the 2nd Battalion had been attacked by enemy rockets 
during the 1968 Tet Offensive.  

According to the historical summary, the 2nd Battalion, 40th 
Field Artillery was a 105 mm towed Howitzer battalion 
consisting of four firing batteries, each of which gave 
direct support to one of the Infantry battalions of the 199th 
Light Infantry Brigade.  January 1968 was described as a 
"very testing month" as the enemy began putting pressure on 
various areas of Vietnam.  At the end of the month the Tet 
Offensive suddenly broke out.  Battery C conducted operations 
that resulted in 50 Viet Cong killed in action.  The Tet 
Offensive subsided into February.  In March 1968, Battery B 
received credit for four Viet Cong killed in action.  In 
April 1968, Company B conducted harassment and interdiction 
operations.  These operations continued through August 1968.  
An appendix to the report showed that during 1968 216 Viet 
Cong were killed in action, 74 were possibly killed in action 
and 45 Viet Cong were wounded in action.  It was indicated 
that it was almost impossible to obtain an accurate 
surveillance of damage inflicted by the artillery and that 
the actual amount could be two or three times that actually 
recorded.  

Factual Background - Post Service  

The veteran filed his original claim for service connection 
for PTSD in October 1998.  In response to an October 1998 RO 
letter requesting details regarding stressful incidents in 
service, including the dates, places and units of assignment 
at the time of the stressful events, a description of the 
stressful events, medals or citations received as the result 
of the events, and names or other identifying information 
concerning individuals involved in the events, the veteran 
submitted a November 1998 statement in which he identified 
three specific events claimed as PTSD stressors:  (1) in 
Saigon he ran over and killed a Vietnamese who was riding on 
a motorcycle; (2) he had to haul ammunition at night on 
occasion, on which occasions he drove full speed when he 
company needed the ammunition; (3) he discovered when he got 
up one morning that a serviceman who had taken his spot at 
the end of the tent where he was going to sleep had been 
killed.  The veteran indicated that he could not pinpoint the 
places he had been in Vietnam because he had been all over 
the country.  

In a VA Form 21-4148 received in November 1998, the veteran 
claimed that in 1976 or 1977 he had gone to a hospital in 
South Bend, Indiana, because he was blacking out and was told 
it was his nerves.  He did not indicate the name of the 
hospital.  

Received in June 1999 were copies of medical records dated 
since 1986 from F. Reed and the Trousdale Medical Center 
pertaining to various medical conditions other than 
psychiatric disorders, primarily a back disability.  The 
records contain no reference to PTSD.  Diagnoses of 
depression, nervousness, conversion reaction and anxiety were 
reported on various occasions.  

VA outpatient treatment records dated from January 1990 to 
February 1999 contain no reference to PTSD.  The veteran was 
seen on various occasions for complaints of nervousness and 
depression and medication was prescribed.  The diagnoses 
included dysthymia, generalized anxiety disorder, major 
depression, and adjustment disorder.  

Following his informal conference, the veteran submitted an 
additional statement summarizing claimed PTSD stressor 
events.  He stated that on January 9, 1968, the 199th Light 
Infantry Brigade base camp was overrun by the Vietnamese and 
they returned fire.  He stated that the enemy body count was 
900 killed.  He stated that about two days after his 
assignment to the 2nd Battalion, 40th Artillery, 199th 
Infantry, his unit went into the field where it was 
constantly fired upon by snipers.  Third, he stated that 
during the Tet Offensive he hauled 105 mm rounds running to 
the guns under constant fire.  Fourth he stated that in 
January 1969 in Phan Thiet, his first sergeant received a 
direct hit on his way to his quarters at night.  

At a VA psychiatric examination in May 2001, the veteran 
related that some of his worst war experiences were at the 
beginning of his tour in Vietnam.  He stated that on his 
second night there his base camp was overrun and that the 
Viet Cong body count was greater than 900.  He stated that he 
had run over a small Vietnamese child while moving supplies.  
He listed 18 locations where he had been in Vietnam, 
including Saigon.  He related that he was being treated for 
PTSD at a VA medical center.  The diagnosis on Axis I was 
PTSD, chronic.  The examiner indicated that described many 
campaigns and experiences in Vietnam consistent with that 
diagnosis.  He was noted to be drinking continuously and to 
have frequent nightmares and flashbacks relating to, 
specifically, the death of a child he ran over in Vietnam.  

Legal criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability is not shown to have been 
chronic in service, continuity of symptomatology after 
separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

The substantive elements required to establish service 
connection for PTSD are set forth in 38 C.F.R. § 3.304.  The 
version of the regulation applicable to claims received after 
March 7, 1997, provides as follows:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter, a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed 
inservice stressor actually occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is consistent with the 
circumstances, conditions, and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective March 7, 1997).  Authority: 
38 U.S.C.A. § 1154(b) (West 1991); See also Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Credibility

The Board finds that the appellant's credibility with respect 
to all the issues on appeal is a determinative question.  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, No. 00-7023 (Fed.Cir. 
Oct. 13, 2000).  As the United States Court of Appeals for 
the Federal Circuit has commented, there is a considerable 
body of law imposing a duty on the Board to analyze the 
credibility and probative value of evidence sua sponte, when 
making its factual findings.  Further, the Board has the 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).
 
Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").  The term "credibility" is generally 
used to refer to the assessment of oral testimony.  See, 
e.g., Anderson v. Bessemer City, 470 U.S. 564, 575, 84 L. Ed. 
2d 518, 105 S. Ct. 1504 (1985) ("only the trial judge can be 
aware of the variations in demeanor and tone of voice that 
bear so heavily on the listener's understanding of and belief 
in what is said"); NLRB v. Walton Manufacturing Co., 369 U.S. 
404, 408, 7 L. Ed. 2d 829, 82 S. Ct. 853 (1962) (trier of 
fact "sees the witnesses and hears them testify, while the 
[NLRB] and the reviewing court look only at cold records"); 
Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 
1985) (trier of fact has opportunity to observe "demeanor" of 
witness in determining credibility).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written 
statements).  Although credibility is often defined as 
determined by the demeanor of a witness, a document may also 
be credible evidence.  See, e.g., Fasolino Foods v. Banca 
Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 
1991); In Re National Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

In Burns v. Department of Health & Human Servs., supra, a 
special master for the secretary of HHS in a claim for 
compensation based upon alleges damages stemming from a 
vaccination concluded: 
   
Because of petitioner's inconsistent 
affidavits and her expressed recognition 
of the difficulties of remembering 
specific dates of events that happened so 
long ago, [I] give greater credence and 
weight to the contemporaneous medical 
records filed in this matter.
   
Burns v. Department of Health & Human Servs., 1992 U.S. Cl. 
Ct. LEXIS 528.   The special master was found to have 
followed the Federal Circuit's instruction in Cucuras v. 
Department of Health & Human Resources, 993 F.2d 1525, 1528 
(Fed. Cir. 1993): 
   
Moreover the Supreme Court counsels that oral 
testimony in conflict with contemporaneous 
documentary evidence deserves little weight.  
United States v. Unites States Gypsum Co., 333 
U.S. 364, 396, 92 L. Ed. 746, 68 S. Ct. 525 
(1947).  This court's predecessor adopted the 
same principle.  Montgomery Coca Cola Bottling 
Co. v. United States, 222 Ct. Cl. 356, 615 
F.2d 1318, 1328 (Ct. Cl. 1980). 
 
 Medical records, in general, warrant 
consideration as trustworthy evidence.  The 
records contain information supplied to or by 
health professionals to facilitate diagnosis 
and treatment of medical conditions.  With 
proper treatment hanging in the balance, 
accuracy has an extra premium.  These records 
are also generally contemporaneous to the 
medical events.
   
As the trier of fact, the Board further finds that the 
following jury instructions provide instructive guidelines in 
assessment of credibility.   In Clark v. United States, 391 
F.2d 57, 60 (8th Cir.), cert. denied, 393 U.S. 873 (1968), 
the court held that the following instruction given by the 
trial court correctly set out the factors to be considered by 
the jury in determining the credibility of the witnesses:
 
You are instructed that you are the sole 
judges of the credibility of the witnesses 
and of the weight and value to be given to 
their testimony.  In determining such 
credibility and weight you will take into 
consideration the character of the witness, 
his or her demeanor on the stand, his or her 
interest, if any, in the result of the trial, 
his or her relation to or feeling toward the 
parties to the trial, the probability or 
improbability of his or her statements as 
well as all the other facts and circumstances 
given in evidence. 
391 F.2d at 60.  In United States v. Merrival, 600 F.2d 
717, 719 (8th Cir. 1979), the court held that the 
following general credibility instruction provided 
protection for the accused in a criminal matter: 
You, as jurors, are the sole judges of the 
truthfulness of the witnesses and the weight 
their testimony deserves. 
You should carefully study all the testimony 
given, the circumstances under which each 
witness has testified, and every matter in 
evidence which tends to show whether a 
witness is worthy of belief.  Consider each 
witness' ability to observe the matters as to 
which he or she has testified and whether 
each witness is either supported or 
contradicted by other evidence in the case. 
600 F.2d at 720 n.2. 
The general credibility instruction given in United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975) is more 
expansive: 
The jurors are the sole judges of the weight 
and credibility of the testimony and of the 
value to be given to each and any witness who 
has testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  (Emphasis added.) 
The instruction in the text is basically a paraphrase of 
Ninth Circuit Criminal Instruction 3.07 and 3 Edward J. 
Devitt, et al., FEDERAL JURY PRACTICE AND INSTRUCTIONS: Civil 
§ 73.01 (4th ed. 1987), as approved in United States v. 
Hastings, 577 F.2d 38, 42 (8th Cir. 1978).
The Board finds these guidelines persuasive.  In finding 
these persuasive, the Board is not concluding or implying 
that a claim for benefits under title 38 United States Code 
is in any manner similar to an adversarial hearing, much less 
a criminal prosecution.  Rather, the Board finds them useful 
because they are provided in the stringent context of 
defending the rights of an accused party where liberty or 
even life, not merely monetary benefits, may be at stake.  In 
other words, they are taken as a high hurdle that must be 
overcome to find the claimant's credibility in question.

Discussion

As discussed above, 38 C.F.R. § 3.304(f) sets forth three 
elements that must be satisfied before service connection for 
PTSD may be granted.  The record must show:  (1) A current 
medical diagnosis of PTSD, (2) medical evidence of a causal 
nexus between currently-diagnosed PTSD and the claimed in-
service stressor, and (3) credible supporting evidence that 
the claimed inservice stressor actually occurred.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  See also Cuevas v. Principi, 
3 Vet.App. 542 (1992); Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  In view of the circumstances of this case, the third 
element must be considered first.  

Although the veteran's stressor statements and the history he 
gave at the VA psychiatric examination focus primarily on two 
incidents, the death of a Vietnamese civilian and an attack 
on his base camp in early January 1968, he has described in 
more general terms a number of other incidents that involve 
participation in combat operations with his unit in 1968 and 
1969 such as being under fire while hauling ammunition and 
being subjected to sniper fire.  He has also reported the 
deaths of a tent mate and his first sergeant.  

The question of whether the veteran was exposed to a stressor 
in service is factual in nature, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991);  Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  Whether the evidence establishes the occurrence of 
stressors is decided by adjudicators; if stressors are found 
to have occurred, the question of whether they were of 
sufficient gravity to cause PTSD requires a determination by 
medical professionals.  

Adjudication of a PTSD claim requires evaluation of the 
evidence in light of the place, type, and circumstances of 
service.  If the veteran's service involved actual combat 
with the enemy, he is entitled by virtue of 38 U.S.C.A. 
§ 1154(b) (West 1991) to have his claim reviewed under a 
relaxed evidentiary standard.  Where it is determined that 
the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, his lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their occurrence, and no further development 
or corroborative evidence will be required, provided that the 
veteran's testimony is "satisfactory" and "consistent with 
the circumstances, condition, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Where it is not so 
determined, allegations regarding the occurrence of stressful 
events in service must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (2002);  Doran v. Brown, 6 
Vet. App. 283, 289 (1994);  Zarycki, Id.  See also Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996);  Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353 (1998).  VA is not required to accept 
the veteran's assertion that he engaged in combat.  Neither 
is the VA required to accept statements or testimony that is 
inherently incredible.  Samuels, Id.  VAOPGCPREC 12-99 (Oct. 
18, 1999).  

The veteran has reported that the attack on his base camp 
occurred on January 9, 1968.  This attack reportedly resulted 
in the battle deaths of over 900 enemy.  Service department 
personnel records show, however, that he was not assigned to 
his unit until January 20.  VA is bound by the certification 
from the service department regarding the essential facts 
regarding a veteran's service.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see 38 C.F.R. § 3.203 (2001); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Sarmiento v. Brown, 7 
Vet. App. 80, 83 (1994).  To the extent that the veteran 
claims to have been exposed to PTSD stressors on January 9, 
1968, his allegations conflict with and, in fact, are refuted 
clearly by official documentation concerning the dates of his 
Vietnam service with the unit in which he shown to have 
served.  The veteran's unsupported allegations regarding 
exposure to stressors on January 9, 1968, are not competent 
evidence that may be accepted as verification of the period 
of claimed additional service for VA purposes.  More 
significantly, the Board must point out that the account of 
what would have been by the standards of the war in Vietnam a 
dramatic action involving an attack upon a base camp and huge 
losses on enemy forces is shown flatly to be untrue.      

However, the unit histories received from USASCRUR establish 
that the veteran's battery not merely served in a war zone 
but participated in combat operations against the enemy.  The 
veteran therefore appears to qualify as a combat veteran.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  However, in order for his 
claim adjudicated under a relaxed evidentiary standard of 
proof under 38 U.S.C.A. § 1154(b), as interpreted in Collette 
v. Brown, 82 F.3d 389 (1996) and Caluza v. Brown, 7 Vet. App. 
498 (1995), a three-step sequential test must be applied.  
Specifically, according to Collette, § 1154(b), which applies 
where disability is claimed to be related to combat, requires 
that the following sequential inquiries be made:  

(1)  Has the claimant produced "satisfactory lay or 
other evidence of such injury or disease."  
"Satisfactory evidence" is defined as "credible 
evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the 
veteran's combat service."  

(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such 
service."  

(3)  Once these first two steps are met, the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service connection," even if 
no official record of such incurrence exists, 
unless the government can met the burden of showing 
"clear and convincing evidence to the contrary."  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.   A combat veteran's claim cannot 
be denied unless there is "clear and convincing evidence" to 
the contrary as to the service incurrence or aggravation 
element.  By "clear and convincing" is meant that there is a 
"reasonable certainty of the truth of the fact in 
controversy."  See Vanerson v. West, 12 Vet. App. 254 (1999).

The Board finds that since the veteran's unit histories 
constitute "other supportive evidence" to establish that the 
veteran "engaged in combat with the enemy," the analysis must 
proceed to the second step, which requires that his lay 
testimony regarding individual claimed stressor events be 
"satisfactory," that is, credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, Id., at 98.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board finds that the claimant has fatally undermined his 
credibility as to his allegations of combat and noncombat 
alleged stressors.  The credibility of his accounts must be 
assessed in light of all of the information he has provided 
concerning the circumstances of his military service.  There 
has been a surprising and inexplicable evolution in the 
acuity of his memory during the period of his claim.  In his 
original October 1998 stressor statement he provided only 
general information and was emphatic that he could not 
remember specific dates or places.  By April 2000 his memory 
had improved to the point where he could remember additional 
events to cite as stressors and provide dates and locations 
for two of them.  Under pressure from the RO for specificity 
of details, he came up with a specific date for the alleged 
attack on his camp, January 9, 1968, but that date fell 
before he was assigned to his unit.  By the time he reported 
for his VA examination in May 2001, he was able to provide a 
long list of previously unmentioned place names.  It would 
strain credulity to conclude that his ability to recall 
events could be rehabilitated to that extent.  Significantly, 
however, his memory had not improved to the extent that he 
could produce information that he would logically be expected 
to remember regarding other incidents, particularly the names 
or dates associated with the death of a tent mate or the 
death of his First Sergeant.  Lastly, it is significant that 
his stressor stories have seen the light of day only in 
documents prepared in connection with his compensation claim, 
specifically, his stressor reports and the report of the VA 
psychiatric examination conducted in connection with the 
claim.  Neither private medical records nor the VA treatment 
records, both of which cover an extended period of time and 
refer to other psychiatric complaints, suggest the presence 
of PTSD.  Not only do such records contain no diagnosis of 
PTSD, they contain no reference to symptoms suggestive of 
PTSD such as intrusive recollections or nightmares of combat-
related events.  By failing to provide accurate, detailed and 
consistent stressor accounts the veteran has enmeshed himself 
in a web of incredibility that not only renders his 
statements useless to support his claim but also constitutes 
clear and convincing evidence of the non-occurrence of the 
proffered stressor events.  

In addition to this overall pattern of evolution of 
allegations, the Board must point out that the most dramatic 
allegation of the claimant concerning the overrunning of a 
base came and huge enemy casualties is flatly shown to be 
false.  Where a claimant makes a demonstrably false statement 
concerning a fundamental factual point, the fact finder is 
entitled to draw the reasonable conclusion that not only is 
that assertion false, but also that the remaining evidentiary 
assertions of the claimant are without credibility.  See 
Phillips, supra.  This is particularly true in the 
circumstances of a claim for service connection for PTSD 
where the diagnosis itself is contingent upon a host of 
purely subjective symptoms that can only be ascertained from 
the evidentiary assertions of the claimant.  For example, 
there is no objective means by which a clinician can verify 
the content of alleged "intrusive thoughts," "nightmares" 
or "flashbacks."  

The Board has considered a series of decisions of the Court 
and their progeny concerning stressor verification and claims 
for PTSD in general.  These include specifically Cohen, 
supra., Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. West, 10 Vet. App. 307 (1997).   The Board must 
point out that all of these cases can be distinguished 
fundamentally from the circumstances here because in none of 
these cases was the Court presented with a finding of fact by 
the Board that the claimant was not credible as to his 
evidentiary assertions with regard to PTSD based upon 
findings of both a pattern of inconsistency and the 
submission of a demonstrably false material statement in 
support of the claim.   The difference between the assertion 
that the most significant stressor was a base camp being 
overrun and huge enemy casualties numbering in the hundreds 
and the actual circumstances demonstrated by the service 
department records is not a matter of relatively minor 
discrepancies of details or failure to confirm all aspects of 
the claimant's assertions when some of them are confirmed.  
It is the demonstration that the claimant submitted a 
massively false material statement that goes to the heart of 
whether his evidentiary assertions as to alleged PTSD are 
credible.  Once it is clear that the claimant lacks 
credibility as to a claim for service connection for PTSD, 
there is no reasonable possibility that further development 
could substantiate the claim because even if some event 
alleged as a stressor could be confirmed, the claimant would 
still lack credibility as to his evidentiary assertions with 
regard to the other subjective symptoms necessary to support 
a diagnosis of PTSD and to link that disability to service.  

With respect to the requirement that an award of service 
connection for PTSD be based on a current diagnosis of the 
disorder, it is clear that the May 2001 VA diagnosis of PTSD 
was based solely on accounts of stressful events provided by 
the veteran which the examiner accepted uncritically and at 
face value.  It is well settled, however, that VA 
adjudicators are not bound to accept medical opinions based 
on uncorroborated accounts of stressors.  Wood v. Derwinski, 
1 Vet.App. 190 (1991), affirmed on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Likewise, a veteran's own opinion that he has PTSD 
is not competent evidence.  A veteran is not competent to 
provide medical opinion diagnosing himself with PTSD.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991); Contreras v. 
Brown, 5 Vet. App. 492 (1993).  

Based on the evidence of record and the foregoing analysis, 
and for the reasons and bases stated herein, the Board finds 
that the veteran's stressor evidence is not consistent with 
the circumstances, conditions and hardships of his documented 
service such as to warrant the relaxed evidentiary standard 
provided by 38 U.S.C.A. § 1154(b).  Further, the claimant has 
established by virtue of his inconsistency and false material 
statement that he lacks credibility with respect to 
evidentiary assertions advanced in support of a claim for 
service connection for PTSD.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

